             Case 2:20-cv-01070-RSM Document 14 Filed 09/14/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                                               The Honorable Ricardo S. Martinez
 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
     STATE OF WASHINGTON,                                  NO. 2:20-cv-01070-RSM
10
                       Plaintiff,                          ORDER GRANTING JOINT
11                                                         MOTION TO EXTEND
        v.                                                 DEFENDANTS’ DEADLINE TO
12                                                         ANSWER OR OTHERWISE
     UNITED STATES DEPARTMENT OF                           RESPOND TO THE COMPLAINT
13   HOMELAND SECURITY;
     IMMIGRATION AND CUSTOMS
14   ENFORCEMENT; CHAD F. WOLF, in his
     official capacity as Acting Secretary of the
15   U.S. Department of Homeland Security; and
     MATTHEW ALBENCE, in his official
16   capacity as Acting Director of U.S. Customs
     and Immigration Enforcement,
17
                       Defendants.
18

19                                              ORDER

20           Upon consideration of the parties’ Joint Motion to Extend Defendants’ Deadline to

21   Answer or Otherwise Respond to the Complaint, the State of Washington is hereby directed to

22   file a status report by no later than October 5, 2020, and the Defendants are directed to answer

23   or otherwise respond to the Complaint by October 19, 2020. IT IS SO ORDERED.

24

25

26


       ORDER GRANTING JOINT MOTION TO                  1              ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
       EXTEND DEADLINE TO RESPOND TO                                        800 5th Avenue, Suite 2000
       THE COMPLAINT                                                         Seattle, WA 98104-3188
       NO. 2:20-CV-01070-RSM                                                      (206) 464-7744
         Case 2:20-cv-01070-RSM Document 14 Filed 09/14/20 Page 2 of 2




 1

 2       DATED this 14th day of September, 2020.
 3

 4

 5

 6
                                           RICARDO S. MARTINEZ
 7                                         CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER GRANTING JOINT MOTION TO                2     ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
     EXTEND DEADLINE TO RESPOND TO                             800 5th Avenue, Suite 2000
     THE COMPLAINT                                              Seattle, WA 98104-3188
     NO. 2:20-CV-01070-RSM                                           (206) 464-7744
